
	
		II
		110th CONGRESS
		1st Session
		S. 671
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Akaka (for himself,
			 Mr. Reid, Mr.
			 Inouye, Mrs. Boxer,
			 Ms. Cantwell, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Family Reunification
			 Act.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who are
				eligible for a visa under paragraph (1) or (3) of section 203(a) and who have a
				parent who was naturalized pursuant to section 405 of the Immigration Act of
				1990 (8 U.S.C. 1440
				note).
				.
		
